If the amendment prayed for was necessary, to grant it and prescribe the terms upon which, and the juncture in the progress of the action at which it should be allowed, lay in the discretion of the court, and the exercise of such discretion is not reviewable here. It may be said, however, that the court ought always, having a due regard for the rights of the parties to the action, in furtherance of justice, to allow such amendments when necessary.
The court suggested that the main question to be tried was as to theparol trust alleged by the defendant in his answer, and assured the plaintiff that if the verdict of the jury in this respect should be in his favor, the amendment should be allowed without costs, and a proper issue submitted as to the quantum of damages.
As it turned out, such an issue was not material in this case, but we think the course suggested by the court does not conform to the usual practice, and that it ought not to be adopted as a precedent in such cases. Regularly, the issue as to damages ought to have been submitted along with the other issues, with *Page 307 
instructions to the jury that if they found the issue as to the parol trust in favor of the defendant, they need not consider the issue as to damages, otherwise they would award such damages as they might find the plaintiff entitled to, and like appropriate instructions should be given in all such cases. Thus, the action should be tried without multiplying juries, and unnecessary expenditure of costs and consumption of time; besides, this is the orderly course of procedure.
It is stated in the record that the purpose of the plaintiff in asking for the amendment before the trial, was to put the onus on himself to prove the damages in excess of the sum admitted by the defendant, if he were liable at all, and thus give the plaintiff the right to make the closing argument to the jury. The order of argument is now regulated by rules of procedure in the superior court. The decision of the court as to who shall be allowed to open and conclude the argument in an action, is not reviewable in this court. It is presumed that the court will always regulate the argument in each particular case, with an eye single to fairness, and with strict justice to the parties litigant. It seems to us, that the court in this case did so, for it is plain that the burden of proving the affirmative of the main issue submitted to the jury, rested upon the defendant.
The power of courts to regulate matters of practice, and of this court to prescribe rules in respect thereto for the superior courts, cannot be questioned. The power is conferred by the constitution and as well by THE CODE, § 561. The power to regulate practice is exercised to a greater or less extent by all courts. Johnson v. Sedberry, 65 N.C. 1; Perry v.Morris, Ib., 221; Brooks v. Brooks, decided at this term, ante, 142; Day v.Wordsworth, 13 How. (U.S. Rep.), 363.
The exception to the admission of evidence cannot be sustained. The testimony of the plaintiff objected to by the defendant ought not in strictness to have been admitted, but the court having allowed the plaintiff such great latitude, properly allowed the defendant opportunity to combat, as well as he could, the *Page 308 
ground laid by the plaintiff for an inference in his favor, and to the prejudice of the defendant, by evidence bearing directly upon the matters testified to by the plaintiff.
We do not mean to be understood as saying that the court should encourage any departure from the settled rules of evidence, when the admission of improper testimony is objected to. We only say that where one party first gets the benefit of evidence not strictly admissible, the opposite party should be allowed like latitude in combatting the same under the direction of the court. It is the duty of the court to see that equal justice is done to both sides on the trial in the admission of testimony. The safe rule is to adhere strictly to the settled rules of law. If it appears that the court has admitted improper testimony to an unwarranted extent in a case like that mentioned, to the prejudice of the opposing party, this would be ground for a new trial. In Miller v. Miller,89 N.C. 209, cited by both parties in the argument, no more was meant than what is here said. In that case the evidence objected to was admitted on the ground of the latitude allowed to the defendant in calling out particular facts.
We think the plaintiff has no just grounds of complaint at the admission of the testimony offered by the defendant, and the judgment must be affirmed.
No error.                              Affirmed.